ON MOTION FOR REHEARING

PER CURIAM.
We withdraw our previously filed opinion, Carter v. State, 24 Fla. L. Weekly D1706 (Fla. 4th DCA July 21, 1999), and substitute the following opinion in its place. Appellant’s motion for rehearing is denied.
Under section 318.14(10), Florida Statutes (1995), persons cited for driving while license suspended (DWLS) under certain circumstances can have the citation resolved administratively through the clerk of the court and have adjudication withheld. In the present case appellant, after his fourth citation for DWLS, was charged with a felony, and contends that he was still entitled to resolve the felony charge administratively through section 318.14(10). We need not decide the issue raised by appellant, because if he was going to avail himself of section 318.14(10), he had to do so prior to “the scheduled court appearance date.” § 318.14(10)(b). Appellant’s first appearance for the felony charge occurred on October 31, 1996, and he did not attempt to avail himself of the administrative procedure until February, 1997. We therefore affirm.
WARNER, C.J., KLEIN and TAYLOR, JJ., concur.